Citation Nr: 1221468	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-26 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for claimed tinnitus.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Martina Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1958 to March 1962 and from September 10 to 12, 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the RO.  

The Board notes that, pursuant to his request, the Veteran was scheduled for a hearing at the RO with the Board in April 2012; however, he failed to report for that hearing.  

As the Veteran has not provided a cause for his failure to appear or requested another  hearing, the Board deems the Veteran's hearing request to have been withdrawn and proceed with its review on the present record.  See 38 C.F.R. § 20.704(d)-(e).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The currently demonstrated tinnitus is shown as likely as not to be causally linked to the service-connected bilateral sensorineural hearing disability manifested by a profound loss in the higher frequencies.   


CONCLUSION OF LAW
By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is proximately due to or the result of the service-connected bilateral sensorineural hearing disability.  38 U.S.C.A.§§ 1110, 1131, 5107 (West Supp. 2002); 38 C.F.R.§§ 3.303, 3.310 (2011).  
  

REASONS AND BASES FOR THE FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA will not be rendered at this time.  

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

During November 2007 and November 2008 VA treatment, the Veteran reported having periodic tinnitus primarily in the left ear.  

In connection with a November 2006 VA examination, the examiner noted that tinnitus was not reported.  However, the Veteran was found to have a bilateral sensorineural hearing loss that was profound in the higher frequencies.  

The examiner also noted that the Veteran had a history of hazardous noise exposure as a light weapons infantryman during service and that a service examination in February 1962 showed findings a mild high frequency hearing loss in each ear.  

The Veteran also reported having a long history of hearing problems going back to 1972 when he was told that he had a high frequency hearing that would keep him from working in industry.   

Based on the recorded audiometric results, the service treatment records and the Veteran's history of military and occupation noise exposure, the VA examiner opined that the hearing loss was at least as likely as not attributable to acoustic trauma while in military service.  

To the extent that the service-connected bilateral hearing loss has been linked to findings of impaired high frequency hearing noted during service, and given his clear documented exposure to excessive noise levels in connection with his duties while on active duty, the Board finds the evidence to be in relative equipoise in showing that the Veteran currently experiences tinnitus that as likely as not is causally related to the service-connected bilateral sensorineural hearing disability manifested by a profound loss in the higher frequencies.  

In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  



ORDER

Service connection for tinnitus is granted.  



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals










Department of Veterans Affairs


